TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00506-CR




                               Michael Demond Moss, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 58824, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Michael Demond Moss pleaded guilty to possessing more than four grams

of cocaine with the intent to deliver. See Tex. Health & Safety Code Ann. § 481.112(a), (d)

(West 2003). The district court adjudged him guilty and imposed a twelve-year prison sentence.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit insofar as the conviction and sentence are concerned. The judgment of conviction

is modified to delete the order that appellant pay a fine as a condition of parole, as no fine was

assessed, and to reflect that the trial court recommends, rather than orders, that appellant pay court

costs and attorney fees as a condition of parole. See Bray v. State, 179 S.W.3d 725, 728

(Tex. App.—Fort Worth 2005, no pet.).

               As modified, the judgment of conviction is affirmed.




                                               ___________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Modified and, as Modified, Affirmed

Filed: December 13, 2006

Do Not Publish




                                                  2